DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 2/2/2022 has been entered and fully considered. Claims 1-44 and 46-55 are pending. Claim 55 is new. No new matter is added. 


Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.
Applicant argues that allowing the light to pass through the reservoir so a user chan check the level of the liquid is largely an irrelevant reason to modify Minskoff because Minskoff already satisfies this need. 
Examiner respectfully disagrees. MINSKOFF et al. does not state exactly how the LED assembly is attached in the device. This is where the teachigns of LIU are used to modify MINSKOFF et al. Specifically, LIU discloses the manner in which the LED is mounted (Paragraphs [0047]-[0049], [0027]) so that light can pass in substantially the same way that is taught by MINSKOFF et al. These references are not combined to replace how the light is transferred to the reservoir, but rather LIU is used to teach how to attach the LED so that the light can transfer from the LED to the reservoir. Since the manner in which the light passes to the reservoir is substantially the same in both LIU and MINSKOFF et al., the Examiner believes that one of ordinary skill in the art would have been motivated to attach the LEDs as taught by LIU so that the light can pass to the reservoir as intended. 
Applicant argues that modifying Minskoff as alleged by the Office Action would require a substantial reconstruction of Minskoff and would destroy the principle operation of Minskoff. Specifically, if a first end of the light transmitting sleeve of Minskoff is in contact with the LED assembly and a second end of the light transmitting sleeve of Minskoff extends through the coupling interface, then the sleeve no longer surroudns the cartridge of Minskoff. Rather, only the second end of the tube would be in contact with the cartridge. 
Examiner respectfully disagrees. MINSKOFF et al. discloses that one end of the light tube is in contact with the LED assembly (Paragraph [0023]). Since the LED assembly is attached to power supply assembly, the only way for the light tube to contact the LED assembly is to pass from the cartridge to the power supply assembly. In order to do so, the light tube structure has to pass through the coupling interface in some manner so that the light tube can contact the LED assembly when the cartridge is coupled to the power supply assembly. Without this feature light could not pass between the cartridge and power supply assembly. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
_____________________________________________________________________
Claims 1-5, 10, 11, 12, 15-18, 23, 24, 35, 40-42, 45, 46, 51, 52 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINSKOFF et al. (US 2015/0328415) in view of LIU (US 2016/0192709).
With respect to claims 1 and 35, MINSKOFF et al. discloses a vaporizer (Abstract) comprising a cartridge (Paragraph [0015]) including a reservoir housing defining a reservoir configured to hold liquid (e.g., pre-vapor formulation) (Paragraphs [0016], [0025], [0028]; Abstract); a vaporizer assembly capable of drawing the liquid from the reservoir and to heat the liquid to form a vapor (Paragraphs [0016], [0017]; Figures 3 and 4); a power supply assembly capable of supplying power to the vaporizer and comprising a coupling interface for coupling electrically with the vaporizer (Paragraphs [0017]-[0019], [0023], [0024], [0035] and [0036]; Figure 1). 
MINSKOFF et al. further discloses a LED configured to emit light and a light tube having a proximate end and distal end with the proximal end in contact with the LED array and the distal end in the cartridge to allow visual indicators to be transmitted to the cartridge (Paragraph [0023]-[0025] and [0032]; Figures 3-5). The light tube structure is capable of channeling the emitted light from one end of the tube to the other (given that it is a light tube) such that the emitted light is channeled into the cartridge (Paragraphs [0023]-[0025], [0032]) and implicitly emit at least a portion of the channeled light to the external environment given that the user can see the light. 
MINSKOFF et al. does not explicitly disclose that the light emitting device is provided on the power supply assembly and that the light tube extends through the coupling. LIU
 LIU discloses that the LED is mounted to the battery assembly and controller (Paragraphs [0047]-[0049]) at a first end of the power supply assembly facing the second housing (e.g., cartridge) (Paragraph [0027]) and allows the light to pass through the reservoir so the user can check to the level of the liquid (Paragraphs [0051]-[0052]). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the LED on the end face of the power supply assembly, facing the cartridge of MINSKOFF et al., as taught by LIU, so that light is allowed to pass through the reservoir so the user can check to the level of the liquid. Moreover, MINSKOFF et al. discloses that the light tube is in contact with the LED assembly, thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to pass through the coupling interface of MINSKOFF et al. so that the connection between the LED and light tube can be made between the power supply assembly and the cartridge in the same manner that is done with the electrical contacts. 
With respect to claim 2, MINSKOFF et al. discloses that the light tube is part of the housing (Figures 4 and 5) and is configured to emit light into the reservoir of the cartridge implicitly via the reservoir housing to illuminate the liquid to the external environment (Paragraphs [0023]-[0025] and [0032]). 
With respect to claim 3, MINSKOFF et al. discloses that the light tube is part of the housing (Figures 4 and 5) and is configured to emit light into the reservoir of the cartridge implicitly via the reservoir housing to illuminate the liquid to the external environment (Paragraphs [0023]-[0025] and [0032]). The light is exposed through a window of the housing (Figure 7; Paragraph [0032]). 
With respect to claim 4, MINSKOFF et al. discloses that the reservoir housing is transparent (Paragraphs [0032], [0025]) implicitly to visible light since it can be seen by the user. 
With respect to claim 5, MINSKOFF et al. shows that the window through which the light is seen is substantially perpendicular to a longitudinal axis of the cartridge (Figures 7-9)
With respect to claims 10 and 40, MINSKOFF et al. discloses that the connection may be a threaded, latching, or magnetic connection (Paragraphs [0018]-[0019]) and that the cartridge is replaceable (Paragraph [0015]). Thus, the power supply assembly and cartridge are implicitly capable of being removably coupled together. 
With respect to claims 11 and 41, MINSKOFF et al. discloses that the parts are coupled via magnet and magnetic attraction (Paragraph [0018]). 
With respect to claims 12 and 42, MINSKOFF et al. discloses that the magnet is included in the power supply assembly (Paragraph [0018]). 
With respect to claims 15 and 45, MINSKOFF et al. discloses that the power supply includes a rechargeable battery (Paragraph [0036]). 
With respect to claims 16 and 46, MINSKOFF et al. discloses a vaporizer (Abstract) comprising a cartridge (Paragraph [0015]) including a reservoir housing defining a reservoir configured to hold liquid (e.g., pre-vapor formulation) (Paragraphs [0016], [0025], [0028]; Abstract); a vaporizer assembly capable of drawing the liquid from the reservoir and to heat the liquid to form a vapor (Paragraphs [0016], [0017]; Figures 3 and 4); a power supply assembly capable of supplying power to the vaporizer and comprising a coupling interface for coupling electrically with the vaporizer (Paragraphs [0017]-[0019], [0023], [0024], [0035] and [0036]; Figure 1). 
MINSKOFF et al. further discloses a LED configured to emit light and a light tube having a proximate end and distal end with the proximal end in contact with the LED array and the distal end in the cartridge to allow visual indicators to be transmitted to the cartridge (Paragraph [0023]-[0025] and [0032]; Figures 3-5). The light tube structure is capable of channeling the emitted light from one end of the tube to the other (given that it is a light tube) such that the emitted light is channeled into the cartridge (Paragraphs [0023]-[0025], [0032]) and implicitly emit at least a portion of the channeled light to the external environment given that the user can see the light. 
MINSKOFF et al. does not explicitly disclose that the light emitting device is provided on the power supply assembly and that the light tube extends through the coupling. LIU
 LIU discloses that the LED is mounted to the battery assembly and controller (Paragraphs [0047]-[0049]) at a first end of the power supply assembly facing the second housing (e.g., cartridge) (Paragraph [0027]) and allows the light to pass through the reservoir so the user can check to the level of the liquid (Paragraphs [0051]-[0052]). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the LED on the end face of the power supply assembly, facing the cartridge of MINSKOFF et al., as taught by LIU, so that light is allowed to pass through the reservoir so the user can check to the level of the liquid. Moreover, MINSKOFF et al. discloses that the light tube is in contact with the LED assembly, thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to pass through the coupling interface of MINSKOFF et al. so that the connection between the LED and light tube can be made between the power supply assembly and the cartridge in the same manner that is done with the electrical contacts. 
With respect to claim 17, MINSKOFF et al. discloses that the light tube is part of the housing (Figures 4 and 5) and is configured to emit light into the reservoir of the cartridge implicitly via the reservoir housing to illuminate the liquid to the external environment (Paragraphs [0023]-[0025] and [0032]). 
With respect to claim 18, MINSKOFF et al. discloses that the light tube is part of the housing (Figures 4 and 5) and is configured to emit light into the reservoir of the cartridge implicitly via the reservoir housing to illuminate the liquid to the external environment (Paragraphs [0023]-[0025] and [0032]). The light is exposed through a window of the housing (Figure 7; Paragraph [0032]). 
With respect to claims 23 and 51, MINSKOFF et al. discloses that the parts are coupled via magnet and magnetic attraction (Paragraph [0018]). 
With respect to claims 24 and 52, MINSKOFF et al. discloses that the magnet is included in the power supply assembly (Paragraph [0018]). 
With respect to claim 55, MINSKOFF et al. further discloses a LED configured to emit light and a light tube having a proximate end and distal end with the proximal end in contact with the LED array and the distal end in the cartridge to allow visual indicators to be transmitted to the cartridge (Paragraph [0023]-[0025] and [0032]; Figures 3-5). The light tube structure is capable of channeling the emitted light from one end of the tube to the other (given that it is a light tube) such that the emitted light is channeled into the cartridge (Paragraphs [0023]-[0025], [0032]) and implicitly emit at least a portion of the channeled light to the external environment given that the user can see the light. 


___________________________________________________________________________

Claims 6, 19, 36, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINSKOFF et al. (US 2015/0328415) in view of LIU (US 2016/0192709) as applied to claims 1-5, 10, 11, 12, 15-18, 23, 24, 35, 40-42, 45, 46, 51 and 52 above, and further in view of LIU (US 2013/0019887).
With respect to claims 6, 19, 36 and 47, modified MINSKOFF et al. does not explicitly disclose that the light emitting device is configured to emit light having a selected set of light properties of a plurality of sets of light properties. LIU ‘887 discloses that the lighting assembly is connected to the control unit (Paragraphs [0008]-[0013]) and is able to provide various dynamic visual effects. The lighting unit comprises colors of one or more of red, yellow, blue, green and purple (Paragraph [0015]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide multiple colors for the LED array of modified MINSKOFF et al., as taught by LIU ‘887 so that a selected color amongst the plurality of colors can be illuminated to provide the desired visual effects. 

___________________________________________________________________________
Claims 7, 20, 37 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINSKOFF et al. (US 2015/0328415) in view of LIU (US 2016/0192709) as applied to claims 1-5, 10, 11, 12, 15-18, 23, 24, 35, 40-42, 45, 46, 51 and 52 above, and further in view of BAKER et al. (US 2018/0303163).
With respect to claims 7, 20, 37 and 48, modified MINSKOFF et al.  discloses control circuitry for controlling features of the vaporizer (Paragraphs [0016], [0017]). Modified MINSKOFF et al. does not explicitly disclose that that the controller identifies a cartridge property associated with the cartridge and then controls the LED to emit light having an associated property with the identified cartridge. BAKER et al. discloses that the cartridge indicates the type of liquid therein which is then indicated to the vaporizer which then selects a corresponding LED color to transmit (Paragraph [0104]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to configure the controller of modified MINSKOFF et al. to identify the type of liquid in the cartridge (e.g., cartridge property associated with the cartridge) and to emit a particular color of light as a response (e.g., light property associated with the identified cartridge property), as taught by BAKER et al. so that the user can be notified of the type of liquid in the cartridge. 



_____________________________________________________________________
Claims 8, 9, 21, 22, 38, 39, 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINSKOFF et al. (US 2015/0328415) in view of LIU (US 2016/0192709) as applied to claims 1-5, 10, 11, 12, 15-18, 23, 24, 35, 40-42, 45, 46, 51 and 52 above, and further in view of BAKER et al. (US 2018/0303163) as applied to claims 7, 20, 37 and 48 above, and further in view of REEVELL (US 2017/0135405).
With respect to claims 8, 9, 21, 22, 38, 39, 49 and 50, modified MINSKOFF et al. does not explicitly disclose that the identified cartridge property is determined by a particular electrical resistance. 
REEVELL discloses that the cartridge is provided with an electrical resistor having a specific resistance value indicative of the formulation contained in the cartridge (Abstract; [0007]) which is identified by the control circuitry (Paragraph [0023]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide an electrical resistor on the cartridge of modified MINSKOFF et al. having a particular electrical resistance which is identified by the control circuitry, as taught by REEVELL so that the contents thereof can be identified. 

___________________________________________________________________________
Claims 13, 14, 25, 26, 43, 44, 53, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINSKOFF et al. (US 2015/0328415) in view of LIU (US 2016/0192709) as applied to claims 1-5, 10, 11, 12, 15-18, 23, 24, 35, 40-42, 45, 46, 51 and 52 above, and further in view of ZHANG (US 2016/0366931).
With respect to claims 13, 14, 25, 26, 43, 44, 53, 54, modified MINSKOFF et al. discloses that the connection may be a threaded, latching, or magnetic connection (MINSKOFF et al.; Paragraphs [0018]-[0019]). Modified MINSKOFF et al. does not explicitly disclose that the magnets are provided in cartridge and power supply assembly and their respective coupling interfaces. ZHANG discloses that the connecting interfaces includes embedded magnets therein (Figures 7 and 8) and allows for directly connecting the two components together without applying a turning force (Paragraphs [0068]-[0079]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide magnets recessed in both connecting surfaces of the cartridge and power supply assembly of modified MINSKOFF et al., in the manner taught by ZHANG so that the parts can be directly connected to each other without additional necessary movements, such as twisting. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745